Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/21 has been entered.
Response to Amendment
This action is responsive to the amendments filed 7/1/21. As directed, Claim 1 has been amended, and claim 6 cancelled. Thus claims 1-5 and 7-9 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bonss et al. (US Pat. 6444947 B1, hereinafter “Bonss,” newly cited) in view of Foster et al. (US 6054672, hereinafter “Foster”) and Haake (US 2013/0105447 A1).
Regarding claim 1, Bonss discloses a process of welding “a method…for laser-beam welding…suitable…for deep welding a wide variety of materials,” Col. 1 lines 4-6) comprising: 
applying a first amount of energy (“laser beam 1” Col. 4 line 39 and Fig. 3) 4) along a length of the substrate and in a weld direction (along the arrow in Fig. 3); 
advancing the melt pool in the weld direction along the length via the first amount of energy (Col. 4 lines 42-49 describes the “weld direction” and thus discloses advancing the melt pool in a weld direction), the melt pool having a width (the width of the melt pool being the horizontal direction perpendicular to the weld direction in Fig. 3) transverse to the weld direction; and
applying a second amount of energy (second laser beam 5, Fig. 3) to the substrate that extends outside the width of the melt pool at a trailing edge of the melt pool (as shown in the portion of Fig. 3 attached below), 

    PNG
    media_image1.png
    163
    328
    media_image1.png
    Greyscale

which is the “conventional arrangement” in Fig. 2, having only laser beam 1): broadening of the width of the melt pool at the trailing edge of the melt pool as the melt pool advances in the weld direction (comparing Figs. 2 and 3, the width of the melt pool 4 is broader at all points than that of Fig. 2, including at the trailing edge of the melt pool; see also Col. 4 lines 48-50: “it can also be clearly seen that a much larger area 4 is melted [in Fig. 3 vs. the conventional process in Fig. 2]”)); 
wherein the applying the first amount of energy and the second amount of energy creates a melt pool having a curviplanar solid/liquid interface, such that there are no planar solid/liquid interfaces (Fig. 3, as reproduced below, shows the melt pool having only curviplanar solid/liquid interfaces. Note that “curviplanar” is interpreted as meaning a curved planar surface, so that e.g. a cylindrical surface would be considered curviplanar)

    PNG
    media_image2.png
    171
    164
    media_image2.png
    Greyscale
from Fig. 3
and reducing segregation of artifacts and stress concentration along a centerline of the width (Note that “reducing segregation of artifacts and stress concentration along a centerline of the width” is the intended result of the above steps and thus is not considered to be further limiting of the claim limitations; however, Bonss also discloses that by this method, “thermal stress and their gradients in the welding area can be greatly reduced,” Col. 2 lines 5-7).

Regarding the superalloy, Foster teaches a method of welding by applying energy to a substrate, wherein the material to be welded (the substrate) comprises a superalloy (Col. 1 lines 3-5). As taught by Foster, superalloys have similar welding concerns such as cracks and porosity (Foster Col. 2 line 2, lines 45-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Bonss by applying the method to a superalloy as taught by Foster because this amounts to a simple substitution of one element of the welding method (the substrate being a superalloy as taught by Foster) known in the art for another (the substrate of Bonss), with predictable results (reducing stress concentration and improving weld quality).
Regarding the second amount of energy application, Haake teaches applying a second amount of energy by moving a location at which the second amount of energy is applied along the substrate in a direction transverse to the weld direction (Fig. 6; Par. 0048, with weld direction shown by arrow in Fig. 1). Modifying the method of Bonss by applying the second amount of energy, of Bonss, in a direction transverse to the weld direction as taught by Haake would have been obvious to one of ordinary skill in the art at the time of filing in order to allow the second amount of energy to shape and steer the molten puddle, allowing more flexibility in manipulating the puddle and adapting to the shape of the part being processed (Haake, Par. 0040).

Regarding claim 2, Bonss discloses the first and second amounts of energy being applied by different energy sources (from the “conventional laser” for beam 1, Col. 4 lines 64-65, and the “high-power diode laser 15” for laser beam 5, Col. 5 lines 1-3, as shown in Fig. 4).
Regarding claim 4, Bonss discloses the second amount of energy is applied on both opposed sides of the width of the melt pool (Fig. 3).
Regarding claim 5, Bonss fails to teach the second amount of energy is applied following the initiation of the forming of the melt pool and behind a leading edge of the forming melt pool. However, Haake teaches a welding method wherein applying a second amount of energy is done following an initiation of the forming of the melt pool by a first amount of energy and behind a leading edge of the forming melt pool (Par. 0038). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of the modified Bonss by applying the second energy following the initiation of the forming of the melt pool and behind a leading edge as taught by Haake because this allows the melt pool to be shaped as desired, once formed but as or before it cools, by the second amount of energy.
Regarding claim 7, Bonss discloses a first amount of energy forming a keyhole in the melt pool (Fig. 3), wherein broadening of the width of the melt pool at the trailing edge of the melt pool as the melt pool advances in the weld direction is behind the keyhole (Fig. 3).
Regarding claim 9, Bonss discloses the first and second amounts of energy are applied from at least one laser source (Col. 4 lines 37-40 and Col. 4 line 64-Col. 5 line 3).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonss in view of Foster and Haake as applied to claim 1, and further in view of Forrest (US Pat. 5616261).
Regarding claim 3 Bonss fails to disclose the lasers using time-shared energy. However, Forrest discloses, in a laser welding method, a first amount of energy and the second amount of energy are applied by time-shared energy from a same energy source (Col. 2, lines 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Bonss by applying the first and second amounts of energy by a time-shared energy from a same energy source, as taught by Forrest, because this a mounts to a simple substitution of one method of applying two laser beams (the time sharing method of Forrest) for another (the two laser sources of Bonss) with predictable results (forming one laser source for welding into a plurality of energy beams via multiple methods, including time-sharing, is known as taught by Forrest).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonss in view of Foster and Haake as applied to claim 1, and further in view of Takeda et al. (US Pat. 5467218, hereinafter “Takeda”).
Regarding claim 8, Bonss discloses the applying of the first and second amounts of energy are performed simultaneously (Fig. 3), wherein the first amount of energy is provided through a central portion, and wherein the second amount of energy is provided through an annular region about the central portion (Fig. 3); but Bonss fails to disclose this applying being done via a two-in-one fiber. However, Takeda teaches a two-in-one fiber capable of delivering a laser energy source as a first amount of energy is provided through a central portion of the fiber, and a second amount of energy is provided through an annular region about the central 
Response to Arguments
Applicant’s arguments filed 7/1/21 have been considered but they are not persuasive.
Applicant argues that Bonss fails to teach a curviplanar interface. As set forth above, “curviplanar” is interpreted as meaning a curved planar surface, i.e. “having the form of a curved plane” (see wordsense.eu), as opposed to a planar surface, which has no curvature. Since the interface in Bonss is curved at least in the cross-section shown in the top view in Fig. 3 reproduced below, even if the front view did indicate a cross-section having linear elements (which has not been established), the interface would have an overall conoid shape. According to the above definition of curviplanar, a conical/conoid or cylindrical surface would qualify as a curviplanar surface, and does not require e.g. both top and front cross sections to be curved, as in a sphere or as suggested by Applicant’s Figs. 3A-3B. Thus, Bonss teaches an interface which is curviplanar, whether or not the front view cross section has curved sides. If applicant wishes to limit the invention to a particular type of curviplanar curvature, it is suggested that the claims be further amended to recite such.

    PNG
    media_image3.png
    171
    164
    media_image3.png
    Greyscale

Regarding the argument that not only would there be no reason to combine Haake and Bonss, but that Haake would change the principle of operation of Bonss, the examiner respectfully disagrees. As noted in the previous action and recited above, Haake was introduced to teach only applying a second amount of energy by moving a location at which the second amount of energy is applied along the substrate in a direction transverse to a weld direction, which allows the puddle to be shaped and steered. Moving the location in a direction transverse to the weld direction does not require the energy to be applied inside the melt pool, nor was it suggested that Bonss be modified to do the latter. There is no indication that moving the location of the second amount of energy along the weld direction, itself, would render Bonss’s invention unsuitable for its intended purpose. Furthermore, Bonss citing a “preferable” direction which is different does not mean that modifying how the second amount of energy is supplied would change the principle of operation of Bonss.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ERIN E MCGRATH/             Primary Examiner, Art Unit 3761